NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DERIN RESTAURANTS, LLC, a Florida        )
limited liability company,               )
                                         )
               Appellant,                )
                                         )
v.                                       )        Case No. 2D18-2945
                                         )
HERITAGE SQUARE REAL ESTATE, LLC, )
a Florida limited liability company; and )
JOSEPH MAGDALENER, individually,         )
                                         )
               Appellees.                )
___________________________________)

Opinion filed September 20, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Joseph A. Davidow and Yasser Lakhlifi of
Willis and Davidow, LLC, Naples, for
Appellant.

Rachel A. Kerlek of Woods, Weidenmiller,
Michetti & Rudnick, LLP, Naples, for
Appellees.


PER CURIAM.

              Affirmed.




NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.